Title: James Madison: Memorandum on the Cutts House, 01 September 1828
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [September 1828]
                            
                        
                        Mr. M. agreed to purchase the House & lotts of Mr. Cutts in the City of Washington under the
                                following circumstances. A considerable sum had been left under the controul of Mr. Cutts subject to the call of Mr.
                                M. which it was expected would be delayed for a very short time. Before the call was made Mr. Cutts yielding to
                                sanguine calculations both as to profit and the prompt means of replacing the money, applied the fund to flattering
                                speculations, including it is believed the property in question. In order to make amends in part to Mr M. Mr. Cutts
                                on becoming insolvent proposed to Mr. M. (who had presumed that he was the only or almost the only unpaid creditor, the
                                other debts having been limited as was supposed to the value of property pledged to the creditors or rather to the
                                Bank where the debts were concentrated) that he should purchase the House & Lotts from the Bank which held the
                                property by a deed of trust and was willing to sell it at a price determined by impartial & respectable
                                persons in the City: it being understood that Mr Cutts would apply part of his salary annually to take up Mr. M’s
                                obligations to the Bank as the four instalments of wch they consisted should become due. Altho’ the arrangement held out a
                                prospect of recovering part of what was due to Mr. M., he acceded to it very reluctantly; considering the contingency
                                of Mr. Cutts death, that of his removal from office for which it was known attempts were on foot, and of the further one,
                                of the abolition of the office of Second Comptroller, which had been much urged as a needless expence: in either of
                                which contingencies, the payments would be particularly embarrassing to Mr. M. He was disinclined to acquiring
                                property in Washington with respect to the value of which he was dubious, and which was too distant from him to
                                receive the necessary attention. What alone decided him to make the purchase was his regard for Mrs.
                                Cutts & her Children & his anxiety to save her from the immediate mortification of being obliged to
                                leave her house & home, and soon perhaps to be cut off from the means of providing another. The arrangement
                                however under which Mr. M. purchased the property made it absolutely & in every respect his free from any condition. Whatever in favor of Mrs. Cutts or any other person whatever, and leaving him, with
                                all the instalments to the Bank to be paid by Mr. Cutts, still a large Creditor. There was not even any promise made
                                or expectation authorized on the part of Mr. M. that the property should remain in possession of Mr.
                                Cutts’s family. Her continuance in the House is of courtesy only & during pleasure & subject to
                                whatever equitable rent may be required.
                        
                            
                                
                            
                        
                    